United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2129
Issued: June 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from decisions dated April 8 and
July 15, 2011 of the Office of Workers’ Compensation Programs’ (OWCP) concerning the denial
of her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on October 25, 2010.
FACTUAL HISTORY
On October 27, 2010 appellant, then a 57-year-old diagnostic radiologic technician, filed
a traumatic injury claim alleging that on October 25, 2010 she injured her left wrist and forearm
while moving emergency room patients on and off the G table.
1

5 U.S.C. § 8101 et seq.

In a December 8, 2010 attending physician’s report, Dr. L. Scott Levin, a treating Boardcertified orthopedic surgeon, diagnosed left wrist de Quervain’s tendinitis by x-ray interpretation
with an injury date of October 25, 2010. He checked “yes” to the question of whether the
condition was employment related provided “heavy lifting” as the supporting rationale.
On December 8, 2010 Dr. Joshua Fosnot, an examining Board-certified surgeon,
provided physical findings and a diagnosis of left wrist de Quervain’s tendinitis. Under history
of injury, he reported that appellant’s injury was sustained at work approximately six weeks
previously.
In progress notes dated December 29, 20102 and February 2, 2011, Dr. Levin conducted a
physical examination and noted that appellant continued to be treated for left wrist pain and
tendinitis. He diagnosed left wrist de Quervain’s disease/tenosynovitis.
By correspondence dated March 3, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required to support her claim and given 30 days to provide this information.
On March 9, 2011 Dr. Levin reported that appellant continued to have treatment for her
left wrist de Quervain’s disease/tenosynovitis. He provided physical findings and indicated that
she would be able to return to work on March 28, 2011.
By decision dated April 8, 2011, OWCP denied appellant’s claim on the grounds that the
medical evidence of record was insufficient to establish that the diagnosed medical condition
was causally related to the October 25, 2010 employment injury.
Subsequent to the denial of appellant’s claim, OWCP received a March 30, 2011 report
from Dr. Levin, which indicated that she was capable of working provided that she had help with
lifting. Dr. Levin reported that she was asymptomatic for her left wrist de Quervain’s
disease/tenosynovitis.
On April 14, 2011 appellant requested both reconsideration and review of the written
record by an OWCP hearing representative.
In an April 14, 2011 report, Dr. Levin related that appellant was first seen on
December 8, 2010 for a left wrist injury which was sustained as a result of moving patients on
and off a radiology department table. A physical examination revealed a left wrist contusion,
limited range of motion, slight nerve damage and persistent pain. Dr. Levin diagnosed left upper
extremity tendinitis and de Quervain’s disease. Lastly, he described the treatment provided
appellant until her release to work on April 4, 2011.
By decision dated July 15, 2011, an OWCP hearing representative affirmed the denial of
appellant’s claim.

2

An OWCP hearing representative mistakenly identified Dr. Fosnot as the author of this report instead of
Dr. Levin.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was filed within the applicable time limitation, that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

3

factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
Appellant alleged that she sustained left wrist de Quervain’s tendinitis on
October 25, 2010 while moving patients on and off a table in the radiology department. OWCP
found the evidence sufficient to establish that the incident occurred as alleged, but that the
evidence of record was devoid of any medical evidence diagnosing a condition. The issue is
whether appellant has established that she sustained left wrist de Quervain’s tendinitis causally
related to the October 25, 2010 employment incident. The Board finds that she has failed to
meet her burden of proof.
The medical evidence submitted by appellant fails to provide a physician’s opinion
explaining how the diagnosed condition of left wrist de Quervain’s tendinitis was caused by the
accepted October 25, 2010 incident. In his December 8, 2010 report, Dr. Fosnot diagnosed left
wrist de Quervain’s tendinitis, which he attributed to an injury sustained at work approximately
six weeks previously. His report contains an incomplete history of how the injury occurred as he
merely noted that appellant sustained a work injury six weeks previously. As Dr. Fosnot’s report
is based on an incomplete history, it is of diminished probative values.14 He also failed to
provide a medical opinion addressing the causal relationship between appellant’s diagnosed left
wrist de Quervain’s tendinitis and the accepted incident. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value.15 For
the stated reasons, the Board finds that Dr. Fosnot’s reports are insufficient to establish
appellant’s claim.
Appellant also submitted a December 8, 2010 attending physician’s report, progress notes
dated December 29, 2010 and February 2, March 9, 2011 and an April 14, 2011 report from
Dr. Levin diagnosing left wrist de Quervain’s tendinitis. The Board has held that medical form
reports and narrative statements merely asserting causal relationship generally do not discharge a
claimant’s burden of proof.16 In none of the reports or progress notes had Dr. Levin provided
any supporting rationale explaining how lifting patients on and off a table on October 25, 2010
would cause or aggravate the diagnosed condition of left wrist de Quervain’s tendinitis. Thus,
the reports and progress notes from his reports and progress notes are insufficient to establish
appellant’s claim.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Appellant did not provide a medical opinion that sufficiently
described or explained how the October 25, 2010 employment-related event caused an injury.
13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

See L.G., Docket No. 09-1692 (issued August 11, 2010); M.W., 57 ECAB 710 (2006); Cecelia M. Corley, 56
ECAB 662 (2005) (medical opinions based on an incomplete history are of diminished probative value).
15

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

16

Sedi L. Graham, 57 ECAB 494 (2006).

4

As she has failed to submit any probative medical evidence establishing that she sustained an
injury in the performance of duty, OWCP properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that her left wrist de Quervain’s
disease/tenosynovitis was causally related to the accepted October 25, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15 and April 8, 2011 are affirmed.
Issued: June 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

